t c memo united_states tax_court charles f urbauer petitioner v commissioner of internal revenue respondent docket no filed date charles f urbauer pro_se mark i siegel for respondent memorandum opinion raum judge the commissioner determined an dollar_figure deficiency in petitioner's income_tax at issue is the extent to which if at all petitioner is liable for tax upon capital_gain realized upon the sale of the principal family residence in accordance with a divorce decree the facts have been stipulated petitioner charles f urbauer resided in troy michigan when he filed the petition in this case on date petitioner and kim urbauer were married during and through the end of their marriage petitioner's principal_residence was in bloomfield michigan on date petitioner and kim were divorced in the property settlement of the consent judgment of divorce property settlement the divorce court ordered that the marital home pincite hunt club drive bloomfield hills michigan which is presently listed for sale be sold and the proceeds of the sale after expenses be applied in the following manner there followed four items of debts and liens the divorce court then ordered fifth sixth establishment of an escrow fund in the amount of dollar_figure for the payment of the capital_gains_tax due in connection with the marital home any balance split seventy-five percent to the plaintiff kim and twenty-five percent to the defendant petitioner kim was given control of the dollar_figure escrow account was entitled to the interest therefrom and was required to pay any taxes on the marital home she was to hold petitioner harmless from any taxes due and owing from the sale of the marital home up to the estimated dollar_figure on date petitioner and his ex-wife sold the marital home for dollar_figure in contemplation of the sale they entered into a stipulation to amend judgment of divorce regarding tax payment this stipulation provides in relevant part that the sale of the marital home did not produce sufficient monies to pay the tax_liabilities or potential tax_liabilities set forth in the judgement sic that item fifth on page is reduced to an escrow fund of dollar_figure--the anticipated capital_gains taxes on the sale of the residence that the net_proceeds of the sale of the property-- dollar_figure shall be divided between the parties as follows kim u urbauer charles f urbauer dollar_figure dollar_figure the division of the dollar_figure between kim and petitioner was on a basis the stipulation was signed by both parties and dated date however the dollar_figure in the escrow fund was not used to pay the income_tax on the capital_gain of the marital home on date the commissioner issued a notice_of_deficiency to petitioner which determined that petitioner was liable for percent of the tax on the gain from the sale of the principal_residence the deficiency_notice which accompanied the petition herein explained the commissioner's determination as follow sec_1 it is determined that you are responsible for fifty percent of the gain on the sale of your personal_residence the residence was sold to a 3rd party as part of the property settlement when it was sold you and your ex-wife held the property as tenants in the entirety therefore you are responsible for fifty percent of the gain and your taxable_income is increased by dollar_figure sec_61 includes in gross_income gains derived from dealings in property state law determines the property ownership_interest of a taxpayer federal_law controls the tax consequences 363_us_509 since the property in question petitioner's principal_residence was located in michigan michigan law is controlling as to ownership of the property in accordance with michigan law the marital home was held by husband and wife as tenants_by_the_entirety hoyt v winstanley n w mich moreover under michigan law every husband and wife owning real_estate as joint_tenants or as tenants by the entireties shall upon being divorced become tenants in common of such real_estate unless the ownership thereof is otherwise a copy of the deficiency_notice incorporated in the stipulation of facts contained only a truncated portion of the explanation above cutting out several inches of the left hand margin apparently the result of careless photocopying unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure determined by the decree of divorce citations omitted mich stat ann sec_25 law co-op on date petitioner and his wife purchased the marital home and held it as tenants_by_the_entirety up to the time of their divorce under the michigan statute unless the divorce decree provided otherwise upon their divorce they became tenants in common the property settlement attached to the divorce decree ordered that the house be sold an escrow fund be established the ex-wife be responsible for paying the taxes out of the escrow fund and the balance be split between the spouses although the decree directed the distribution of the proceeds from the sale of the house it did not change the ownership of the property at the time of the sale petitioner owned percent of the property as a result he is responsible for percent of the tax from its disposition petitioner argues that since his ex-wife received the proceeds of sale she is liable for the entire capital_gain we hold otherwise in the first place the wife did not receive the proceeds of sale the sale price was dollar_figure and the great bulk thereof was used to discharge debts of both husband and wife indeed there was an insufficient amount to discharge all the tax_liabilities for years preceding the sale moreover dollar_figure was set_aside in escrow to pay the tax on the gain on sale of the marital home only dollar_figure remained to be divided between the spouses on a basis the owner of property or income is responsible for tax with respect thereto as indicated above since the divorce court did not change the result of the operation of michigan law petitioner owned a one-half interest in the house and is thus responsible for half the tax petitioner also contends that since his ex-wife received percent of the net_proceeds and was responsible for paying the tax she was the beneficial_owner of the property in support of his argument petitioner relies on friscone v commissioner tcmemo_1996_193 on brief the government also relies upon friscone and has reduced its claim to tax to only percent of the gain that 25-percent figure comes from the provision in the divorce decree for distribution of the small amount remaining after discharge of all the liabilities relating to the property and the establishment of the dollar_figure escrow for payment of tax on the gain nowhere else is there any indication in the decree that the property or its proceeds is being divided on a basis between the spouses both parties misconceive the holding in friscone there the taxpayer-husband owned stock the proceeds of which the divorce court divided between the spouses percent to the husband and percent to the wife with tax_liability divided in the same manner the husband had a buy-sell_agreement in place with his brother which had not been implemented at the time of the divorce we held that the taxpayer was liable for only percent of the tax on the gain on sale of the stock we relied on the outstanding buy-sell_agreement it obviously appeared more convenient to cast the divorce decree in terms of percentages of the proceeds to be received since a satisfactory resolution of the details of the sale under the buy-sell_agreement had not yet been negotiated although the decree did not order a transfer of title to percent of the shares directly to linda the taxpayer's ex-wife it plainly provided in the division of the assets of the marriage for a transfer to her of beneficial_ownership of the stock when the divorce decree became final linda acquired both the benefits--entitlement to percent of the proceeds from the sale--and the burdens--the obligation to pay taxes on percent of the proceeds--of stock ownership since she was the legal if not the record_owner of percent of the shares the taxpayer was acting on her behalf to the extent of her beneficial_ownership in the shares of mui when the stock was sold to mui id the present case is entirely different in friscone the divorce court felt constrained by the existing buy-sell_agreement in order to reach the same result outright transfer of percent of the stock to the wife the divorce court did the next best thing--it gave her beneficial_ownership unlike friscone in petitioner's case there was no impediment to the divorce court dividing ownership of the house between petitioner and his ex-wife to make kim the owner the divorce court had merely to transfer full title to kim which it chose not to do it does appear that the divorce court gave kim control of the escrow account so that she could use the interest the property settlement provided it is further ordered and adjudged that the escrow fund established for the payment of the federal and state capital_gains_tax on the marital home in the amount of sixty-two thousand dollar_figure dollars subsequently reduced to dollar_figure shall be under the exclusive control of the plaintiff who shall be entitled to the interest thereon until the date the tax is paid which interest shall be applied towards sic plaintiff's alimony as provided for in the alimony paragraph of this judgment this arrangement also benefited petitioner since it lessened his overall alimony obligation petitioner also argues that since the divorce decree allocates responsibility for paying the tax to his ex-wife he cannot be held liable for tax to the contrary petitioner can not divest himself of liability for tax by execution of a contract to which the united_states is not a party 24_bta_828 13_tc_397 affd 200_f2d_560 2d cir we conclude that the commissioner was correct in the deficiency_notice in attributing percent of the gain to petitioner however since the government on brief in ill- advised reliance upon a misunderstanding of friscone has reduced its claim to tax from percent to percent of the gain it must take the consequences of that latter position accordingly since petitioner will be charged with tax on percent of the gain from the sale of the family residence decision will be entered under rule
